Name: Commission Regulation (EEC) No 3116/86 of 13 October 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 10 . 86No L 291 /8 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3116/86 of 13 October 1986 on the supply of various lots of butteroil as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 f) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (*), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 300 tonnes of butteroil to be supplied fob, cif or free at desti ­ nation : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 352, 14 . 12. 1981 , p. 1 . (2) OJ No L 54, 23 . 2. 1985, p. 1 . (3) OJ No L 29, 4. 2. 1986, p. 3 . (4) OJ No L 148 , 28 .' 6 . 1968 , p. 13 . Is) OJ No L 119, 8 . 5. 1986, p. 19 . (*) OJ No L 142, 1 . 6 . 1983 , p . 1 . O OJ No L 371 , 31 . 12 . 1985, p. 1 . 15. 10 . 86 Official Journal of the European Communities No L 291 /9 ANNEX Notice of invitation to tender (') Description of the lot A B 1986 Council  &gt; Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 Arab Republic of Egypt fob Ambassade de la rÃ ©publique arabe d'Ã gypte  secteur commerciale, Avenue Louise 522, B- 1 050 Bruxelles (Tel 02/647 32 27, telex 64809 COMRAU B) 1 500 tonnes n 1 000 tonnes Q 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous Intervention stock German 5 kilograms TO EGYPT Before 27 October 1986 15 December 1986 15 January 1987 31 December 1986 15 January 1987 Before I 10 November 1986 00 No L 291 / 10 Official Journal of the European Communities 15. 10 . 86 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient ICRC 3 . Country of destination / Kenya 4. Stage and place of delivery cif Mombasa 5 . Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 7. Origin of the butteroil Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging 'SUD 0003 / BUTTEROIL' (no other inscription permitted) 12 . Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 December 1986 10 November 1986 15 . Miscellaneous (4) 15. 10 . 86 Official Journal of the European Communities No L 291 /11 Description of the lot D 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 600 tonnes 7. Origin of the butteroil Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 20 kilograms 11 . Supplementary markings on the packaging 'CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HAVANA' 12. Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 December 1986 (b) closing date for the submission of tenders 10 November 1986 1 5. Miscellaneous 00 No L 291 / 12 Official Journal of the European Communities 15. 10 . 86 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in the Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary as soon as possible in order to determine the neces ­ sary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227, of 7 September 1985, page 4. (*) Veterinary certificate, delivered by an official body, stating that the product coming from animals in good health has been converted in excellent sanitary conditions controlled by qualified technical personnel, and that the zone of production of raw milk was exempt from foot-and-mouth disease . (*) At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that the standards in force, on nuclear radiation, in the Member State concerned have not been exceeded. f7) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored.